IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 163A15

                                Filed 29 January 2016

IVAN MCLAUGHLIN and TIMOTHY STANLEY

              v.
 DANIEL BAILEY, in his individual and official capacity as Sheriff of Mecklenburg
 County, and OHIO CASUALTY INSURANCE COMPANY



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 771 S.E.2d 570 (2015), affirming an order

granting summary judgment entered on 6 January 2014 by Judge Robert C. Ervin in

Superior Court, Mecklenburg County.        On 20 August 2015, the Supreme Court

allowed plaintiffs’ petition for discretionary review of additional issues. Heard in the

Supreme Court on 7 December 2015.


      Kennedy, Kennedy, Kennedy and Kennedy, LLP, by Harold L. Kennedy, III and
      Harvey L. Kennedy, for plaintiff-appellants.

      Womble, Carlyle, Sandridge and Rice, LLP, by Sean F. Perrin, for defendant-
      appellees.

      Tin Fulton Walker & Owen, PLLC, by William G. Simpson, Jr.; and Pinto
      Coates Kyre & Bowers, PLLC, by Jon Ward, for North Carolina Advocates for
      Justice, amicus curiae.

      Edmond W. Caldwell, Jr., General Counsel, North Carolina Sheriffs’
      Association, amicus curiae.

      Bailey & Dixon, LLP, by Jeffrey P. Gray; and McGuinness Law Firm, by J.
      Michael McGuinness, for North Carolina State Lodge of the Fraternal Order of
      Police, amicus curiae.


      PER CURIAM.
                                MCLAUGHLIN V. BAILEY

                                   Opinion of the Court




      For the reasons stated in Young v. Bailey, ___ N.C. ___, ___ S.E.2d ___ (2016)

(355PA14-2), plaintiffs’ suit under N.C.G.S. § 153A-99 fails. In addition, the suit

brought by plaintiff Stanley pursuant to the North Carolina Constitution and the

United States Constitution fails for the reasons set out in Young v. Bailey.

      Unlike plaintiff Stanley, however, plaintiff McLaughlin was not a sworn law

enforcement officer, and thus Young v. Bailey does not dispose of McLaughlin’s

constitutional claims. We need not address whether a non-deputy employee of a

sheriff, like McLaughlin, may be legally fired on the basis of political speech. Instead,

the record indicates that plaintiff McLaughlin violated the department’s policies by

failing to properly conduct his pod tours and by falsifying paperwork submitted to his

supervisors. The record also shows that plaintiff conceded to such allegations and

that his termination was upheld by a department review board.

      Based on this record, and applying de novo review, Robins v. Town of

Hillsborough, 361 N.C. 193, 196, 639 S.E.2d 421, 423 (2007), we conclude that the

trial court properly granted defendants’ motion for summary judgment. Even if

defendant Bailey knew that plaintiff McLaughlin did not contribute to his reelection

campaign, defendant Bailey had sufficient job-related reasons to terminate this

plaintiff. Accordingly, plaintiff McLaughlin’s constitutional claims also fail. See

Anderson v. Assimos, 356 N.C. 415, 416, 572 S.E.2d 101, 102 (2002) (per curiam)




                                           -2-
                              MCLAUGHLIN V. BAILEY

                                 Opinion of the Court



(“[T]he courts of this State will avoid constitutional questions, even if properly

presented, where a case may be resolved on other grounds.”).

      AFFIRMED.

      Justice ERVIN did not participate in the consideration or decision of this case.




                                         -3-